Dissenting Opinion.
Remy, J.
Instruction No. 7 referred to in the prevailing opinion is as follows: “If you find from the evidence that the plaintiff knew that the defendant’s southbound car was approaching on its southbound track, or in the exercise of reasonable observation and care for his own safety might have known that the same was approaching, and notwithstanding such knowledge, if any, proceeded upon said track in front of said car and was struck and injured, then, under such circumstances, and if you so find, the plaintiff cannot recover.”
This instruction, which is mandatory in character, is not, in my opinion, a correct statement of the law. The mere fact that a pedestrian about to cross a street can see an approaching street car, by which he was after-wards struck while crossing the street, does not in itself establish the contributory negligence of such pedestrian. Before a pedestrian can be held guilty of contributory negligence in crossing a street ahead of an approaching street car, it must appear that because of *662its close proximity, or its rate of speed, a person in the exercise of ordinary care, under all the circumstances, would not have attempted to cross.
The evidence shows that appellant had just alighted from a northbound car, and having passed around the rear of said car was struck by one of appellee’s cars coming from the north on a parallel track. It also appears from the evidence that, as appellant well knew, it had long been the custom of appellee to slow down and stop all southbound cars at said point, and had been its custom to sound the gong of a car when passing another car headed in the opposite direction, and which had stopped to discharge passengers. It was also in evidence that the car which struck appellant was not slowed down or stopped and that the gong on said southbound car was not sounded as it approached and passed the car from which appellant had alighted, as had been the custom of appellee.
In determining the care required of a pedestrian who desires to cross a street ahead of an approaching car, it is proper to take into consideration the care that such pedestrian has a right, under the law, to expect from those who are operating the street car. The pedestrian and motorman each have a right to assume that the other is, at the time, in the exercise" of due and ordinary care. The court in giving the instruction overlooked these fundamental principles. The error was not cured by other instructions given.
The case of Saylor v. Union Traction Co. (1907), 40 Ind. App. 381, 81 N. E. 94, is a well-considered case, and in my judgment cannot properly be distinguished from the case at bar.
In my opinion, it is especially unfortunate that the court by its prevailing opinion should attempt to reestablish as the law of this state the statements found in Indianapolis St. R. Co. v. Tenner (1903), 32 Ind. App. *663311, 67 N. E. 1044, and Stotvers v. Citizens St. R. Co. (1899), 21 Ind. App. 434, 52 N. E. 710, which cases were discredited by this court in the case of Duetz v. Louisville, etc., Traction Co. (1910), 46 Ind. App. 692, 91 N. E. 622. A petition to transfer having been denied by the Supreme Court, the Duetz case is a ruling precedent of that court, and in every way binding on this court. To re-establish the cases above referred to must also discredit the cases of Indianapolis St. R. Co. v. Schmidt (1904), 35 Ind. App. 202, 71 N. E. 663, 72 N. E. 478, and Indianapolis St. R. Co. v. O’Donnell (1905), 35 Ind. App. 312, 73 N. E. 163, 74 N. E. 253, the former of which is also a Supreme Court precedent, a petition to transfer to that court having been denied. The prevailing opinion would also be out of harmony with the opinion of the Supreme Court written by Gillett, C. J., in the case of Indianapolis St. R. Co. v. Marschke (1906), 166 Ind. 490, 77 N. E. 745.
For the reasons herein stated, the cause should be reversed.